DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66-72 and 77-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claims 66-68, 70-72 and 77-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for microparticles being solid spheres of silica material, does not reasonably provide enablement for various factors and means for creating a composition as claimed to exhibit greater cooling power than the ideal material when the composite material is exposed to a nighttime sky at an ambient temperature above 280 degrees Kelvin, for composite material equilibrium temperature above 255 degrees Kelvin, wherein the ideal material is defined as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claims includes a broadly recited composite material while claiming specific properties intrinsic to the composite material, namely a composition as claimed to exhibit greater cooling power than the ideal material when the composite material is exposed to a nighttime sky at an ambient temperature above 280 degrees Kelvin, for composite material equilibrium temperature above 255 degrees Kelvin, wherein the ideal material is defined as claimed.  Furthermore, there is no prior art of record that teaches the ideal material as defined by the claim, and further teaches this particular test of exposing a composite material to a nighttime sky at the claimed temperatures and comparing to an ideal material.  One of ordinary skill in the art would not have been able to reasonably make the claimed .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-72 and 77-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 66 contains the limitation “…exposed to a nighttime sky at an ambient temperature above 280 degrees Kelvin, for composite material equilibrium temperature above 255 degrees Kelvin.”  This phrase as written is unclear.  This phrase in the claim is part of the claim that is utilized to describe a physical property of the composition.  It is further noted that the specification does not even mention or teach any “composite material equilibrium temperature”; and it is unclear what this phrase means in the context of the claim.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-68, 70, 72, 77-79, 81, 83 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojtysiak et al US 2005/0064094.
	 
	
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 66-72 and 77-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtysiak et al US 2005/0064094 in view of Fensel et al US 2007/0110961.
	Per claim 66-69, 70, and 77-80, it is noted that the limitation “adapted to form a passive radiative cooling coating on a surface” and “adapted to be disposed upon a surface and cured so as to form a thermally-emissive layer on said surface, whereby said thermally-emissive layer is affixed to said surface via said binding” is considered the intended use and functionality of the claimed composition.  As such, the prior art will be interpreted as meeting the claim limitations so long as the composition of the prior art is capable of forming the claimed coating.
	Wojtysiak teaches a composition comprising a base layer (which forms the overall composite material) [0001], [0002], [0008], a coating that is thermally emissive comprising a suspension of microspheres of silica and a liquid binder (see [0009], [0012], [0022], [0030]), and curing the binding agent to form the layer [0021]. The surface of the substrate would be reflective since it is metal [0021], [0053].  The surface of the substrate would be reflective since it is metal [0021].  Furthermore, Wojtysiak teaches a solar reflectance greater than 80%, and at the value of 80%, at least some light would reach the surface/substrate.  It is also noted that the claim limitations including an ideal material and comparison during a night sky with the composite material are interpreted as properties of the composite material; the claim itself does not require the presence of an ideal material or testing itself Although Wojtysiak does not teach the claimed properties in terms of a comparison with an ideal material, the claimed properties are interpreted as being inherently met as in view of Wojtysiak teaching improved cooling [0001], testing during the night sky [0049], and testing in the region of frequencies 8-13 as claimed [0005].  Alternatively, Wojtysiak teaches the desirability of forming a coating with improved cooling [0001], and teaches a means of accomplishing said purpose (abstract), as 
Wojtysiak does not explicitly teach solid spheres of silica.   Fensel teaches a similar process and composition of forming a roofing layer (abstract, Fig. 1), wherein additional material on the roofing (spheres 16 which may reflect some light and allow some light through) is utilized.  Fensel describes that selection of shape, size, material, composition, and physical properties are all selected and should be controlled to yield desired results [0064].  As such, it would have been obvious to one of ordinary skill in the art to have utilized a solid sphere of silica material with a reasonable expectation for success and predictable results, as Fensel teaches that such a solid sphere would serve a substantially similar function as Wojtysiak.
	Per claims 70 and 81, Wojtysiak teaches microspheres with a diameter of approximately 50 μm [0030].  
Per claims 71 and 82, in view of the teachings immediately above, it would have been obvious to one of ordinary skill in the art to have selected the desired diameter of the microspheres with a reasonable expectation for success to arrive at the desired results via routine experimentation (see MPEP 2144.05).
	Per claims 72 and 83, Wojtysiak teaches application onto a surface, which would inherently be within the claimed viscosity to be applied to a surface.

Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. Applicant’s arguments regarding the 112(a) written description rejection are noted.  The rejections over the claimed “ideal material” are withdrawn in view of Applicant’s explanation.  However, the rejection over the nighttime temperatures and equilibrium temperatures is maintained.  Applicant also broadly argues that the prior art does not teach the claimed limitations regarding the comparison of the composition to the ideal material.  However, it is noted that this is interpreted as a physical property of the composition - no ideal material or actual testing is required by the claim.  Applicant also argues Frohlich resonance but none of these limitations are claimed; as such, the prior art of Wojtysiak in view of Frohlich meets the claimed limitations.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/Primary Examiner, Art Unit 1715